SHARON KELLER                                                                                           ABEL ACOSTA
  PRESIDING JUDGE                   COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                          (512) 463-1551
                                          P.O. BOX 12308, CAPITOL STATION
 LAWRENCE MEYERS
 CHERYL JOHNSON                                 AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
 MIKE KEASLER                                                                                           GENERAL COUNSEL
                                                                                                          (512) 463-1597
 BARBARA P. HERVEY
 ELSA ALCALA
 BERT RICHARDSON
 KEVIN P. YEARY
 DAVID NEWELL
  JUDGES



                                                      May 19, 2015

District Clerk
Harris County
Attn: Barbara Anderson
1201 Franklin St., 3rd Floor
Post-Trial Services
Houston, Tx 77002


Re:            Ronald Jeffrey Prible, Jr.
               Trial Court Cause Number 921126
               Case Number AP-74,487


Dear Clerk,

           Herewith please find the order returning the exhibits in the above referenced case.

       Please acknowledge receipt of the exhibits on the enclosed copy of this letter and return it for my
records.

           Please call if you have any questions.



                                                      Sincerely,



                                                      __________________
                                                      Abel Acosta
                                                      Clerk




                          SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                            WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX